Exhibit 10.19

Execution Version

TERTIARY PURCHASE AGREEMENT

Dated as of March 31, 2009

Among

IR SECURITY RECEIVABLES FUNDING LLC

as Seller

and

IR RECEIVABLES FUNDING TRUST

as Purchaser

and

INGERSOLL-RAND COMPANY

as Collection Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1

SECTION 1.01.

   Certain Defined Terms    1

SECTION 1.02.

   Other Terms    8 ARTICLE II AMOUNTS AND TERMS OF PURCHASES    8

SECTION 2.01.

   Facility    8

SECTION 2.02.

   Making Purchases    8

SECTION 2.03.

   Collections    9

SECTION 2.04.

   Settlement Procedures    10

SECTION 2.05.

   Payments and Computations, Etc.    10 ARTICLE III CONDITIONS OF PURCHASES   
11

SECTION 3.01.

   Conditions Precedent to Initial Purchase from the Seller    11

SECTION 3.02.

   Conditions Precedent to All Purchases    12 ARTICLE IV REPRESENTATIONS AND
WARRANTIES    13

SECTION 4.01.

   Representations and Warranties of the Seller    13

SECTION 4.02.

   Representations and Warranties of the Purchaser    16 ARTICLE V COVENANTS   
17

SECTION 5.01.

   Covenants of the Seller    17

SECTION 5.02.

   Grant of Security Interest    23

SECTION 5.03.

   Covenant of the Seller and the Purchaser    23

SECTION 5.04.

   Recharacterization    24 ARTICLE VI ADMINISTRATION AND COLLECTION    25

SECTION 6.01.

   Designation of Collection Agent    25

SECTION 6.02.

   Duties of Collection Agent    26

SECTION 6.03.

   Collection Agent Fee    26

SECTION 6.04.

   Certain Rights of the Purchaser    27

SECTION 6.05.

   Rights and Remedies    28

SECTION 6.06.

   Transfer of Records to Purchaser    28 ARTICLE VII EVENTS OF TERMINATION   
29

SECTION 7.01.

   Events of Termination    29 ARTICLE VIII INDEMNIFICATION    31

SECTION 8.01.

   Indemnities by the Seller    31 ARTICLE IX MISCELLANEOUS    33

SECTION 9.01.

   Amendments, Etc.    33

SECTION 9.02.

   Notices, Etc.    34

SECTION 9.03.

   Binding Effect; Assignability    34

 

i



--------------------------------------------------------------------------------

          Page

SECTION 9.04.

   Costs, Expenses and Taxes    34

SECTION 9.05.

   No Proceedings    35

SECTION 9.06.

   Confidentiality    35

SECTION 9.07.

   GOVERNING LAW    35

SECTION 9.08.

   Third Party Beneficiary    36

SECTION 9.09.

   Consent to Jurisdiction    36

SECTION 9.10.

   WAIVER OF JURY TRIAL    36

SECTION 9.11.

   Execution in Counterparts    36

SECTION 9.12.

   Limitation of Owner Trustee Liability    36

 

EXHIBITS   

EXHIBIT A

   Credit and Collection Policy

EXHIBIT B

   Lock-Box Banks

EXHIBIT C

   Originator Locations of Records

EXHIBIT D

   [Intentionally Omitted]

EXHIBIT E

   [Intentionally Omitted]

EXHIBIT F

   Form of Seller Report

 

ii



--------------------------------------------------------------------------------

TERTIARY PURCHASE AGREEMENT

Dated as of March 31, 2009

IR SECURITY RECEIVABLES FUNDING LLC, a Delaware limited liability company, as
the seller (the “Seller”), IR RECEIVABLES FUNDING TRUST, a Delaware statutory
trust, as the purchaser (the “Purchaser”), and INGERSOLL-RAND COMPANY, a New
Jersey corporation (“IR Company”), as the initial Collection Agent (as defined
below), agree as follows:

PRELIMINARY STATEMENTS.

(1) Certain terms which are capitalized and used throughout this Agreement (in
addition to those defined above) are defined in Article I of this Agreement (as
defined below).

(2) The Seller has Receivables that it wishes to sell to the Purchaser, and the
Purchaser is prepared to purchase such Receivables on the terms set forth in
this Tertiary Purchase Agreement (as amended, supplemented, restated or
otherwise modified in accordance with the terms hereof, this “Agreement”).

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Agreement” has the meaning specified in the Preliminary Statements.

“Business Day” means any day on which banks are not authorized or required to
close in New York City or Charlotte, North Carolina.

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

“Collection Agent Default” means any Event of Termination relating to the
Collection Agent set forth in Sections 7.01(a), (c), (g) or (i), or any
“Collection Agent Default,” as such term is defined in the Initial Purchase
Agreement, the Secondary Purchase Agreement or the RIPA.

“Collection Agent Fee” has the meaning specified in Section 6.03.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds



--------------------------------------------------------------------------------

of Related Security with respect to such Receivable, and all funds deemed to
have been received by the Seller or any other Person as a Collection pursuant to
Section 2.04.

“Contract” means an agreement between an Originator and an Obligor, in each case
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Purchaser, pursuant
to or under which such Obligor shall be obligated to pay for merchandise,
insurance or services from time to time.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the applicable Originator in effect on the date of
this Agreement applicable to the Receivables and described in Exhibit A hereto,
as modified in compliance with this Agreement.

“Defaulted Receivable” means a Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 61 or more days
from the original due date for such payment;

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or

(iii) which, consistent with the Credit and Collection Policy, would be written
off as uncollectible.

“Deferred Purchase Price” means the portion of the Purchase Price of Transferred
Receivables purchased on any Purchase Date exceeding the amount of the Purchase
Price under Section 2.02 to be paid in cash.

“Deferred Purchase Price Payment Amount” means, as of any Settlement Date, an
amount equal to (a) the amount of all Collections received on Receivables during
the prior Settlement Period in excess of (b)(i) the amount of the Purchase Price
under Section 2.02 paid in cash for such Receivables and (ii) the aggregate
amount of Yield, Fees, Collection Agent Fees and any other payments (other than
payments of Purchase Price) or expenses incurred with respect to the financing
of all Receivables purchased from the Seller which were financed under the RIPA,
as determined by the Collection Agent. In making a determination of Yield, Fees,
Collection Agent Fees and other payments or expenses incurred, the Collection
Agent shall take into account the amount of Capital invested under the RIPA with
respect to Receivables purchased from the Seller and with respect to other
Receivables purchased from Intermediate SPVs financed thereunder and shall
allocate such expenses pro rata based on such amounts of Capital so invested.

“Diluted Receivable” means that portion (and only that portion) of any
Receivable which is either (a) reduced or canceled as a result of (i) any
defective, rejected or returned merchandise or services or any failure by an
Originator to deliver any merchandise or provide any services or otherwise to
perform under the underlying Contract, (ii) any change in the terms of or
cancellation of, a Contract or any cash

 

2



--------------------------------------------------------------------------------

discount, discount for quick payment or other adjustment by an Originator which
reduces the amount payable by the Obligor on the related Receivable (except any
such change or cancellation resulting from or relating to the financial
inability to pay or insolvency of the Obligor of such Receivable) or (iii) any
set-off by an Obligor in respect of any claim by such Obligor as to amounts owed
by it on the related Receivable (whether such claim arises out of the same or a
related transaction or an unrelated transaction) or (b) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof); provided that, notwithstanding any of the
foregoing, no Receivable or portion of a Receivable shall be considered a
Diluted Receivable because of the financial inability to pay or insolvency of
the Obligor of such Receivable.

“Discount” means, in respect of each Purchase, seven percent (7.00%) per annum
on the Outstanding Balance of the Receivables that are the subject of such
Purchase adjusted for the average maturity of such Receivables; provided,
however, the foregoing Discount will be revised prospectively by request of
either of the parties hereto to reflect changes in recent experience with
respect to write-offs, timing and cost of Collections and cost of funds;
provided that such revision is consented to by both of the parties (it being
understood that each party agrees to duly consider such request but shall have
no obligation to give such consent).

“Eligible Receivable” means a Receivable:

(i) the Obligor of which has a billing address in the United States, is not an
Affiliate of any of the parties hereto, and is not a government or a
governmental subdivision or agency;

(ii) which, at the time of the transfer thereof to the Purchaser under this
Agreement, is not a Defaulted Receivable;

(iii) the Obligor of which is not the Obligor of any Defaulted Receivables which
in the aggregate constitute 15% or more of the aggregate Outstanding Balance of
all Receivables of such Obligor;

(iv) which, according to the Contract related thereto, is required to be paid in
full within 90 days of the original billing date therefor;

(v) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

(vi) which is an “account” or “chattel paper” (other than “electronic chattel
paper”) within the meaning of Article 9 of the UCC of the applicable
jurisdictions;

 

3



--------------------------------------------------------------------------------

(vii) which is denominated and payable only in United States dollars in the
United States;

(viii) which arises under a Contract governed by the laws of the United States
which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the Obligor of such
Receivable and is not subject to any Adverse Claim or any dispute, offset, right
of rescission, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);

(ix) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;

(x) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or the Seller under such Contract and
(B) does not contain a confidentiality provision that purports to restrict the
ability of the Purchaser and its assignees to exercise their rights under this
Agreement, including, without limitation, their right to review the Contract;

(xi) which was generated by the sale of products or services of the applicable
Originator in the ordinary course of the applicable Originator’s business;

(xii) which, at the time of the transfer of such Receivable under this
Agreement, has not been compromised, adjusted, extended, rewritten or otherwise
modified from the original terms thereof;

(xiii) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

(xiv) which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements as
the Purchaser or its assignees may from time to time specify to the Seller upon
30 days’ notice;

(xv) which arises under a Contract which is not an executory contract;

(xvi) as to which (A) the applicable Originator has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it other than customary warranty obligations, and (B) no further
action is required to be performed by any Person other than the issuance of an
invoice to, and payment thereon by, the applicable Obligor; and

 

4



--------------------------------------------------------------------------------

(xvii) as to which, at or prior to the later of the date of this Agreement and
the date 30 days prior to the date such Receivable is created, the Purchaser or
its assignee has not notified the Seller that such Receivable (or the Obligor of
such Receivable) is, in the good faith judgment of the Purchaser or such
assignee, no longer acceptable for transfer hereunder (including, without
limitation, for bona fide credit reasons as determined by the Purchaser or its
assignee).

“Event of Termination” has the meaning specified in Section 7.01.

“Facility” means the willingness of the Purchaser to consider making Purchases
of Receivables from the Seller from time to time pursuant to the terms of this
Agreement.

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date”, as such term is defined in the RIPA, (ii) the date of termination of the
Facility pursuant to Section 7.01 and (iii) the date which the Seller designates
by at least two Business Days’ notice to the Purchaser and, prior to the RIPA
Final Payment Date, the Program Agent.

“General Trial Balance” of the Seller on any date means the Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance reasonably
satisfactory to the Purchaser.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 8.01.

“Indemnified Party” has the meaning specified in Section 8.01.

“Initial Purchase Agreement” means that certain Initial Purchase and
Contribution Agreement, dated as of the date hereof, among Schlage, as seller,
Von Duprin, as purchaser, and IR Company, as collection agent, as amended,
restated or otherwise modified from time to time.

“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank, in each case under the exclusive
ownership and control of the Purchaser (or its assignees or designees), and
maintained for the purpose of receiving Collections and shall include accounts
maintained at a Lock-Box Bank into which (i) Collections in the form of checks
and other items are deposited that have been sent to one or more post office
boxes by Obligors and/or (ii) Collections in the form of electronic funds
transfers and other items are paid directly by Obligors.

“Lock-Box Agreement” means an agreement among the applicable Originator(s), the
Purchaser (or its assignees or designees) and any Lock-Box Bank in form and
substance satisfactory to the Purchaser (or its assignees or designees).

 

5



--------------------------------------------------------------------------------

“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.

“Material Adverse Effect” means any event or circumstance that has a material
adverse effect on (i) the ability of the Seller or any Originator to perform its
obligations under this Agreement or any other Transaction Document, (ii) the
legality, validity or enforceability of this Agreement or any other Transaction
Document or (iii) the collectibility of the Receivables taken as a whole.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Originator” means each of Schlage and Von Duprin.

“Outstanding Balance” of any Receivable (or portion thereof) at any time means
the then outstanding principal balance thereof.

“Program Agent” means the program agent under the RIPA, which as of the date of
this Agreement is Citicorp North America, Inc.

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the Seller’s General Trial Balance, minus the Discount for such Purchase.

“Receivable” means the indebtedness of any Obligor under a Contract (whether
constituting an account, instrument, chattel paper, payment intangible or
general intangible), which has been originated by one of the Originators and
acquired by the Seller pursuant to the Secondary Purchase Agreement (and for
which such Obligor has a billing address in the United States), and includes the
right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto.

“Related Security” means with respect to any Receivable:

(i) all of the Seller’s and the applicable Originator’s interest in any
merchandise (including returned merchandise) relating to any sale giving rise to
such Receivable;

(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements or other registrations filed against an Obligor describing any
collateral securing such Receivable;

 

6



--------------------------------------------------------------------------------

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor; and

(v) the Initial Purchase Agreement, the Secondary Purchase Agreement and the
Undertaking and all rights of the Seller to receive monies due or to become due
thereunder.

“RIPA” means that certain Receivable Interest Purchase Agreement, dated as of
the date hereof, among the Purchaser, as seller, CAFCO, LLC, Enterprise Funding
Company LLC and JS Siloed Trust, each as an investor, Citibank, N.A., Bank of
America, N.A. and JPMorgan Chase Bank, N.A., each as a bank, Citicorp North
America, Inc., as program agent, Citicorp North America, Inc., Bank of America,
N.A. and JPMorgan Chase Bank, N.A., each as an investor agent, IR Company, as
collection agent, and the parties thereto named therein as “Originators”,
“Designated Entities” and/or “Intermediate SPVs”, as amended, restated or
otherwise modified from time to time.

“RIPA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the RIPA) and the date on which all Capital, Yield, fees
and other obligations under the RIPA are paid in full.

“Schlage” means Schlage Lock Company LLC, a Delaware limited liability company.

“SEC” means the Securities and Exchange Commission.

“Secondary Purchase Agreement” means that certain Secondary Purchase and
Contribution Agreement, dated as of the date hereof, among Von Duprin, as
seller, the Seller, as purchaser, and IR Company, as collection agent, as
amended, restated or otherwise modified from time to time.

“Seller Report” means a report in substantially the form of Exhibit F hereto and
containing such additional information as the Purchaser may reasonably request
from time to time, furnished by the Collection Agent to the Purchaser pursuant
to Section 6.02(b).

“Settlement Date” means the Business Day immediately following the due date of
each Seller Report; provided, however, that following the occurrence of an Event
of Termination, Settlement Dates shall occur on such days as are selected from
time to time by the Purchaser or its assignee in a written notice to the
Collection Agent.

 

7



--------------------------------------------------------------------------------

“Settlement Period” means, with respect to a Settlement Date, the period from
the previous Settlement Date (or the Closing Date in the case of the first
Settlement Period) to the Business Day immediately preceding the current
Settlement Date.

“Subject Obligations” has the meaning specified in Section 5.04(a)(i).

“Transaction Document” means any of this Agreement, the Initial Purchase
Agreement, the Secondary Purchase Agreement, the RIPA, the Undertaking, the
Lock-Box Agreements and any other agreements and documents delivered and/or
related hereto or thereto.

“Transferred Receivable” means any Receivable which is purchased by the
Purchaser pursuant to Section 2.02.

“Underlying Inventory Security Interest” means, with respect to a Receivable,
any security interest in inventory granted by the Obligor of such Receivable to
secure the repayment of such Receivable.

“Undertaking” has the meaning specified in the Secondary Purchase Agreement.

“Von Duprin” means Von Duprin LLC, an Indiana limited liability company.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted U.S. accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.
The following terms used herein shall have the respective meanings set forth in
the RIPA: “2008 Credit Agreement”; “Adverse Claim”; “Affiliate”; “Capital”;
“Debt”; “ERISA”; “ERISA Group”; “Ingersoll-Rand Agreements”; “Intermediate SPV”;
“IR Parent”; “Material Debt”; “Moody’s”; “Multiemployer Plan”; “Out-of-Program
Collections”; “Parent”; “PBGC”; “Person”; “Plan”; “Purchase Agreements”; “S&P”;
“Subsidiary”; “UCC”; “Undertaking Party”; and “Yield”.

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES

SECTION 2.01. Facility. On the terms and conditions hereinafter set forth and
without recourse to the Seller (except to the extent specifically provided
herein), the Seller shall sell to the Purchaser all Receivables acquired by it
from time to time and the Purchaser will purchase from the Seller all such
Receivables of the Seller from time to time, in each case during the period from
the date hereof to the Facility Termination Date.

SECTION 2.02. Making Purchases.

(a) Initial Purchase. The Seller shall give the Purchaser at least one Business
Day’s notice of its request for the initial Purchase hereunder, which request
shall specify the date of such Purchase (which shall be a Business Day) and the
proposed Purchase Price for such Purchase. On the date of such Purchase, the
Purchaser shall, upon satisfaction of the applicable conditions set forth in
Article III, pay the Purchase Price for such Purchase in the manner provided in
Section 2.02(c).

 

8



--------------------------------------------------------------------------------

(b) Subsequent Purchases. On each Business Day following the initial Purchase,
the Seller shall sell to the Purchaser and the Purchaser shall purchase from the
Seller, upon satisfaction of the applicable conditions set forth in Article III,
all Receivables acquired by the Seller pursuant to the Secondary Purchase
Agreement which have not previously been sold to the Purchaser. On or within
five Business Days after the date of each such Purchase, the Purchaser shall pay
the Purchase Price for such Purchase in the manner provided in Section 2.02(c).

(c) Payment of Purchase Price. The Purchase Price for each Purchase shall be
paid on or within five Business Days after the Purchase Date therefor by means
of any one or a combination of the following: (i) a deposit in same day funds to
the Seller’s account designated by the Seller, or (ii) an increase in the
Deferred Purchase Price. Unless otherwise mutually agreed by the Seller and the
Purchaser, if on any date set for payment of Purchase Price, the Purchaser does
not pay the entire Purchase Price in cash, the amount of the Purchase Price in
excess of the amount paid in cash by the Purchaser shall be paid by an increase
in the Deferred Purchase Price. The Seller and the Purchaser will make the
appropriate accounting entries in their books and records to reflect the
allocation of the Purchase Price as among cash payment and Deferred Purchase
Price.

(d) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to the Purchase on such date, the Purchaser shall own all
Receivables acquired by the Seller as of such date (including Receivables which
have been previously sold to the Purchaser hereunder). The Purchase of any
Receivable shall include all Related Security with respect to such Receivable.

SECTION 2.03. Collections. (a) Unless otherwise agreed, the Collection Agent
shall, on each Settlement Date, deposit into an account of the Purchaser or the
Purchaser’s assignee all Collections of Transferred Receivables then held by the
Collection Agent.

(b) In the event that the Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser’s assignee, the Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser’s satisfaction, to be Collections of
Receivables which are not Transferred Receivables to the Seller.

(c) On each Settlement Date, the Purchaser shall pay to the Seller the Deferred
Purchase Price Payment Amount for such Settlement Date; provided that each such
payment shall be made solely from (i) Collections of Transferred Receivables
after all other amounts then due from the Purchaser under the RIPA have been
paid in full and all amounts then required to be set aside or held by the
Purchaser or the Collection Agent under the RIPA have been so set aside and held
or (ii) excess cash flow from operations of the Purchaser which is not required
to be applied to the payment of other obligations of the Purchaser; and provided
further, that no such payment shall be made at any time when an Event of
Termination or Incipient Event of Termination shall have occurred and be
continuing. Following the RIPA Final Payment Date,

 

9



--------------------------------------------------------------------------------

the Purchaser shall apply, on each Settlement Date, all Collections of
Transferred Receivables received by the Purchaser pursuant to Section 2.03(a)
(and not previously distributed) to the reduction of the Deferred Purchase
Price.

SECTION 2.04. Settlement Procedures. (a) If on any day any Transferred
Receivable becomes (in whole or in part) a Diluted Receivable, the Seller shall
be deemed to have received on such day a Collection of such Transferred
Receivable in the amount of such Diluted Receivable. If the Seller is not the
Collection Agent, the Seller shall pay to the Collection Agent on or prior to
the next Settlement Date all amounts deemed to have been received pursuant to
this subsection.

(b) Upon discovery by the Seller or the Purchaser of a breach of any of the
representations and warranties made by the Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the other party, as soon as practicable and in any event
within three Business Days following such discovery. The Seller shall, upon not
less than two Business Days’ notice from the Purchaser or its assignee or
designee, repurchase such Transferred Receivable on the next succeeding
Settlement Date for a repurchase price equal to the Outstanding Balance of such
Transferred Receivable. Each repurchase of a Transferred Receivable shall
include the Related Security with respect to such Transferred Receivable. The
proceeds of any such repurchase shall be deemed to be a Collection in respect of
such Transferred Receivable. If the Seller is not the Collection Agent, the
Seller shall pay to the Collection Agent on or prior to the next Settlement Date
the repurchase price required to be paid pursuant to this subsection.

(c) Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Transferred
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables.

SECTION 2.05. Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, prior to the RIPA Final Payment Date, shall be those
set forth in the RIPA.

(b) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

10



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to Initial Purchase from the Seller. The
initial Purchase of Receivables from the Seller hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:

(a) Certified copies of the resolutions (or similar authorization) of the Board
of Directors of the Seller approving this Agreement and the other applicable
Transaction Documents to be delivered by it hereunder and certified copies of
all documents evidencing other necessary limited liability company action and
governmental approvals, if any, with respect to this Agreement and the other
applicable Transaction Documents to be delivered by it hereunder.

(b) A certificate of the Secretary or Assistant Secretary of the Seller
certifying the names and true signatures of the officers of the Seller
authorized to sign this Agreement and the other applicable Transaction Documents
to be delivered by it hereunder.

(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements or other similar instruments or documents, duly filed on or before
the date of the initial Purchase, naming the Seller as the seller/debtor and the
Purchaser as the purchaser/secured party, or other similar instruments or
documents, as the Purchaser may deem necessary or desirable under the UCC or
other applicable law of all appropriate jurisdictions to perfect the Purchaser’s
ownership of and security interest in the Transferred Receivables and Related
Security and Collections with respect thereto; provided that any such necessary
or desirable financing statement assignments may be delivered promptly following
the date of such initial purchase.

(d) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Transferred Receivables, Contracts or Related Security
previously granted by the Seller.

(e) Completed requests for information, dated on or before the date of such
initial Purchase, listing the financing statements referred to in subsection
(c) above and all other effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name the Seller as
debtor, together with copies of such other financing statements (none of which
shall cover any Transferred Receivables, Contracts or Related Security).

(f) Favorable opinions of McDermott, Will & Emery LLP, counsel for the Seller,
and of Patricia Nachtigal, internal counsel for the Seller, in each case, in
form and substance satisfactory to the Purchaser, as to such matters as the
Purchaser may reasonably request.

(g) Executed copies of the Lock-Box Agreements in respect of each Lock-Box
Account, duly executed by the applicable Originator(s) and the Lock-Box Bank
holding such Lock-Box Account.

 

11



--------------------------------------------------------------------------------

(h) An executed copy of the Undertaking, together with an executed copy of an
assignment of the rights of the Seller therein in favor of the Purchaser.

(i) A copy of the limited liability company agreement of the Seller certified by
the Secretary or Assistant Secretary of the Seller.

(j) A copy of the certificate of formation of the Seller, certified as of a
recent date by the Secretary of State or other appropriate official of the state
of its formation, and a certificate as to the good standing of the Seller from
such Secretary of State or other official, dated as of a recent date.

SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:

(a) with respect to any such Purchase, on or prior to the date of such Purchase,
the Seller shall have delivered to the Purchaser, (i) if requested by the
Purchaser, the Seller’s General Trial Balance (which if in magnetic tape or
diskette format shall be compatible with the Purchaser’s computer equipment) as
of a date not more than 31 days prior to the date of such Purchase, and (ii) a
written report identifying, among other things, the Receivables to be included
in such Purchase and such additional information concerning such Receivables as
may reasonably be requested by the Purchaser;

(b) with respect to any such Purchase, on or prior to the date of such Purchase,
the Collection Agent shall have delivered to the Purchaser, in form and
substance satisfactory to the Purchaser, a completed Seller Report for the most
recently ended reporting period for which information is required pursuant to
Section 6.02(b), and containing such additional information as may reasonably be
requested by the Purchaser;

(c) [intentionally omitted];

(d) the Seller shall have marked its master data processing records evidencing
the Receivables which are the subject of such Purchase with a legend, acceptable
to the Purchaser, stating that such Receivables, the Related Security and
Collections with respect thereto, have been sold in accordance with this
Agreement;

(e) on the date of such Purchase the following statements shall be true (and the
Seller, by accepting the Purchase Price for such Purchase, shall be deemed to
have certified that):

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such Purchase as though made on and as of such date,

(ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination,

 

12



--------------------------------------------------------------------------------

(iii) The Purchaser shall not have delivered to the Seller a notice that the
Purchaser shall not make any further Purchases hereunder, and

(iv) There shall have been no material adverse change in the collectibility of
the Receivables taken as a whole since the date hereof; and

(f) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request in response to any change in
law or factual circumstances after the date of this Agreement.

Notwithstanding the foregoing conditions precedent in clauses (i), (ii) and
(iv) of Section 3.02(e), upon payment of the Purchase Price for any Receivable
(whether by payment of cash or through an increase in the Deferred Purchase
Price), title to such Receivable and the Related Security with respect thereto
shall vest in the Purchaser, whether or not such conditions precedent to the
Purchase were in fact satisfied. If any of the foregoing conditions precedent is
not satisfied, the Purchaser shall have available to it (and shall not be deemed
to have waived by reason of completing such Purchase) all applicable rights and
remedies under Sections 2.04, 7.01 and 8.01 and otherwise.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Seller. The Seller
represents and warrants as follows:

(a) The Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not have a material adverse effect on (i) the interests of the Purchaser
hereunder, (ii) the collectibility of the Transferred Receivables, or (iii) the
ability of the Seller or the Collection Agent to perform their respective
obligations hereunder.

(b) The execution, delivery and performance by the Seller of this Agreement and
the other documents to be delivered by it hereunder, including the Seller’s sale
of Receivables hereunder and the Seller’s use of the proceeds of Purchases,
(i) are within the Seller’s limited liability company powers, (ii) have been
duly authorized by all necessary limited liability company action, (iii) do not
contravene (1) the Seller’s organizational documents, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties
(except for the transfer of the Seller’s interest in the Transferred Receivables
pursuant to this Agreement). This Agreement and each of the other Transaction
Documents to be delivered by the Seller pursuant hereto has been duly executed
and delivered by the Seller.

 

13



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
to which it is a party or any other document to be delivered by it thereunder
except for the filing of financing statements which are referred to therein.

(d) This Agreement and each of the other Transaction Documents to be delivered
by the Seller pursuant hereto constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, whether considered
in an action at law or equity).

(e) Sales made pursuant to this Agreement will constitute a valid sale,
transfer, and assignment of the Transferred Receivables to the Purchaser,
enforceable against creditors of, and purchasers from, the Seller. The Seller
shall have no remaining property interest in any Transferred Receivable.

(f) [Intentionally omitted.]

(g) There is no pending or, to the knowledge of the Seller, threatened, action,
investigation or proceeding affecting the Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may have a Material
Adverse Effect.

(h) No proceeds of any Purchase will be used (i) to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934, (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of such Act or (iii) for any other purpose that violates
applicable law, including Regulation G or U of the Federal Reserve Board.

(i) No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(j) Each Receivable characterized in any Seller Report or other written
statement made by or on behalf of the Seller (whether as Collection Agent or
otherwise) as an Eligible Receivable is, as of the date of such Seller Report or
other statement, an Eligible Receivable. Each Transferred Receivable, together
with the Related Security, is owned (immediately prior to its sale hereunder) by
the Seller free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser). When the
Purchaser makes a Purchase it shall acquire valid and perfected first priority
ownership of each Transferred Receivable and the Related Security and
Collections with respect thereto free and clear of any Adverse Claim (other than
any Adverse Claim arising solely as the result of any action taken by the
Purchaser), and no effective financing statement or other instrument similar in
effect covering any Transferred Receivable, any interest therein, the Related
Security or Collections with

 

14



--------------------------------------------------------------------------------

respect thereto is on file in any recording office except such as may be filed
in favor of Von Duprin in accordance with the Initial Purchase Agreement, in
favor of the Seller in accordance with the Secondary Purchase Agreement, in
favor of Purchaser in accordance with this Agreement, or in connection with any
Adverse Claim arising solely as the result of any action taken by the Purchaser.
Nothing in this Section 4.01(j) shall constitute a representation or warranty by
the Seller as to the priority, as against any other secured creditors of the
relevant Obligor, of any Underlying Inventory Security Interest.

(k) Each Seller Report (if prepared by the Seller, or to the extent that
information contained therein is supplied by the Seller), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by the Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished.

(l) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Transferred
Receivables are located at the address or addresses referred to in
Section 5.01(b). The Seller has not changed its name during the two years prior
to the date of this Agreement.

(m) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(g)). The Lock-Box Accounts are the only accounts into which
Collections of Receivables are deposited or remitted, except as expressly
permitted pursuant to the terms of Section 5.01(h) hereof.

(n) None of the Seller or any Originator is known by or uses any registered
tradename or doing-business-as name.

(o) With respect to any programs used in the servicing of the Receivables, no
sublicensing agreements are necessary in connection with the designation of a
new Collection Agent pursuant to Section 6.01 so that such new Collection Agent
shall have the benefit of such programs (it being understood that, however, the
Collection Agent, if other than IR Company or an affiliate thereof, shall be
required to be bound by a confidentiality agreement reasonably acceptable to the
applicable Originator), except for those programs licensed from Persons which
are not affiliated with the applicable Originator which by the express terms of
such license either (i) require the consent of the licensor for any sublicensing
thereof or (ii) prohibit any such sublicensing.

(p) The sale of Transferred Receivables by the Seller to the Purchaser pursuant
to this Agreement, and all other transactions between the Seller and the
Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller.

(q) The Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns, and
(iii) paid or made

 

15



--------------------------------------------------------------------------------

adequate provision for the payment of all taxes, assessments and other
governmental charges (other than any tax, assessment or governmental charge
which is being contested in good faith and by proper proceedings, and with
respect to which the obligation to pay such amount is adequately reserved
against in accordance with and to the extent required by generally accepted U.S.
accounting principles).

(r) The Seller is not, and is not controlled by, an “investment company” within
the meaning of the Investment Company Act of 1940, or is exempt from all
provisions of such act.

(s) The receivables credit and collection policies and practices of the
Originators attached hereto as Exhibit A are in effect as of the date of this
Agreement. Since the date of this Agreement, there have been no material changes
in the Credit and Collection Policy other than in accordance with this
Agreement.

(t) No event or circumstance has occurred since the date of this Agreement that
has a Material Adverse Effect.

(u) With respect to each Transferred Receivable, the Seller (i) shall have
received each Transferred Receivable acquired by it as a contribution to the
capital of the Seller by Von Duprin or (ii) shall have purchased such
Transferred Receivable from Von Duprin in exchange for payment (made by the
Seller to Von Duprin in accordance with the provisions of the Secondary Purchase
Agreement) of cash, deferred purchase price, or a combination thereof in an
amount which constitutes fair consideration and reasonably equivalent value, and
each such sale referred to in the foregoing clause (ii) shall not have been made
for or on account of an antecedent debt owed by Von Duprin to the Seller and no
such sale is or may be voidable or subject to avoidance under any section of the
Federal Bankruptcy Code.

(v) Each Receivable is an “eligible asset” as defined in Rule 3a-7 promulgated
under the Investment Company Act of 1940, as amended.

SECTION 4.02. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants as follows:

(a) The Purchaser is a statutory trust duly formed, validly existing and in good
standing under the laws of Delaware, and is duly qualified to do business, and
is in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, unless the failure to so qualify would not have
a material adverse effect on (i) the interests of the Seller hereunder, or
(ii) the ability of the Purchaser to perform its obligations hereunder.

(b) The execution, delivery and performance by the Purchaser of this Agreement
and the other documents to be delivered by it hereunder, (i) are within the
Purchaser’s statutory trust powers, (ii) have been duly authorized by all
necessary statutory trust action, and (iii) do not contravene (1) the
Purchaser’s organizational documents, (2) any law, rule or regulation applicable
to the Purchaser, (3) any contractual restriction binding on or affecting the
Purchaser or its property or (4) any order, writ, judgment, award,

 

16



--------------------------------------------------------------------------------

injunction or decree binding on or affecting the Purchaser or its property. This
Agreement and each of the other Transaction Documents to be delivered by the
Purchaser pursuant hereto has been duly executed and delivered by the Purchaser.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Purchaser of the Transaction
Documents to which it is a party or any other document to be delivered by it
thereunder except for the filing of financing statements which are referred to
therein.

(d) This Agreement and each of the other Transaction Documents to be delivered
by the Purchaser pursuant hereto constitutes the legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, whether considered
in an action at law or equity).

(e) On each Purchase Date, both immediately before and after giving effect to
the Purchase made on such date, (i) the fair value of the property of the
Purchaser is greater than the total amount of liabilities, including contingent
liabilities, of the Purchaser, (ii) the present fair salable value of the assets
of the Purchaser is not less than the amount that will be required to pay all
probable liabilities of the Purchaser on its debts as they become absolute and
matured, (iii) the Purchaser does not intend to, and does not believe that it
will, incur debts or liabilities beyond the Purchaser’s abilities to pay such
debts and liabilities as they mature and (iv) the Purchaser is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which the Purchaser’s property would constitute unreasonably
small capital.

ARTICLE V

COVENANTS

SECTION 5.01. Covenants of the Seller. From the date hereof until the first day
following the Facility Termination Date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables:

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its limited liability company existence, rights, franchises,
qualifications and privileges except to the extent that the failure so to comply
with such laws, rules and regulations or the failure so to preserve and maintain
such rights, franchises, qualifications and privileges would not materially
adversely affect the collectibility of the Transferred Receivables or the
ability of the Seller to perform its obligations under this Agreement.

(b) Offices, Records, Name and Formation. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Transferred Receivables at the address of the Seller set
forth under its

 

17



--------------------------------------------------------------------------------

name on the signature page to this Agreement or, upon 30 days’ prior written
notice to the Purchaser, at any other locations within the United States;
provided that such records may be kept at the office(s) of the applicable
Originator set forth on Exhibit C or, upon 30 days’ prior written notice to the
Purchaser, at any other locations within the United States. The Seller will not
change its name or its state of formation, unless (i) the Seller shall have
provided the Purchaser and (prior to the RIPA Final Payment Date) the Program
Agent with at least 30 days’ prior written notice thereof and (ii) no later than
the effective date of such change, all actions required by Section 5.01(j) shall
have been taken and completed. The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Transferred Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Transferred Receivables
(including, without limitation, records adequate to permit the daily
identification of each new Transferred Receivable and all Collections of and
adjustments to each existing Transferred Receivable). The Seller shall make a
notation in its books and records, including its computer files, to indicate
which Receivables have been sold to the Purchaser hereunder.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will, at its expense, timely and fully perform and comply with (and
pursuant to the Secondary Purchase Agreement, cause the applicable Originator to
agree to perform and comply with) all material provisions, covenants and other
promises required to be observed by it or the Originators under the Contracts
related to the Transferred Receivables, and timely and fully comply (and
pursuant to the Secondary Purchase Agreement, cause the applicable Originator to
agree to perform and comply) in all material respects with the Credit and
Collection Policy in regard to each Transferred Receivable and the related
Contract.

(d) Sales, Liens, Etc. Except for the sales of Receivables contemplated herein,
the Seller will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon or with respect
to, any Transferred Receivable, Related Security, related Contract or
Collections, or upon or with respect to any account to which any Collections of
any Transferred Receivable are sent, or assign any right to receive income in
respect thereof. Nothing in this Section 5.01(d) shall require the Seller to
maintain or cause to be maintained any inventory of an Obligor in which the
Seller has an Underlying Inventory Security Interest as free of any Adverse
Claim which may have been created by such Obligor.

(e) Extension or Amendment of Transferred Receivables. Except as provided in
Section 6.02(c), the Seller will not extend, amend or otherwise modify the terms
of any Transferred Receivable, or amend, modify or waive any term or condition
of any Contract related thereto.

(f) Change in Business or Credit and Collection Policy. The Seller will not make
(and shall cause each Originator to agree not to make) any change in the
character of its business or in the Credit and Collection Policy that would, in
either case, materially adversely affect the collectibility of the Transferred
Receivables or the ability of the Seller to perform its obligations under this
Agreement.

 

18



--------------------------------------------------------------------------------

(g) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank,
unless the Purchaser and (prior to the RIPA Final Payment Date) the Program
Agent shall have (i) received notice of such addition, termination or change
(including an updated Exhibit B) and fully executed Lock-Box Agreements with
each new Lock-Box Bank or with respect to each new Lock-Box Account and
(ii) provided its prior written consent to such addition, termination or change,
such consent not to be unreasonably withheld.

(h) Deposits to Lock-Box Accounts. The Seller will (or will arrange pursuant to
the Secondary Purchase Agreement for each Originator to) instruct all Obligors
to remit all their payments in respect of Transferred Receivables to Lock-Box
Accounts. If the Seller shall receive any Collections directly, it shall
immediately (and in any event within two Business Days) deposit the same to a
Lock-Box Account. The Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Transferred Receivables, except to the extent
that (i) such deposits or credits are permitted pursuant to Section 5.01(h) of
the RIPA and (ii) any Out-of-Program Collections submitted to each Lock-Box
Account shall be identifiable to the satisfaction of the Purchaser in its sole
discretion. If any Out-of-Program Collections are deposited or credited to any
Lock-Box Account, the Seller shall transfer such Out-of-Program Collections to
an account of the Seller other than the Lock-Box Accounts, or shall cause such
Out-of-Program Collections to be so transferred, promptly and in any event
within two Business Days of the deposit or credit thereof to the applicable
Lock-Box Account.

(i) Audits.

(i) The Seller will, from time to time during regular business hours as
reasonably requested by the Purchaser or its assigns, permit the Purchaser, or
its agents, representatives or assigns, (x) to conduct periodic audits of the
Transferred Receivables, the Related Security and the related books and records
and collection systems of the Seller, (y) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of the Seller
relating to Transferred Receivables and the Related Security, including, without
limitation, the related Contracts, and (z) to visit the offices and properties
of the Seller for the purpose of examining such materials described in clause
(y) above, and to discuss matters relating to Transferred Receivables and the
Related Security or the Seller’s performance hereunder or under the Contracts
with any of the officers or employees of the Seller having knowledge of such
matters.

 

19



--------------------------------------------------------------------------------

(ii) During each one year period following the date of this Agreement, the
expense of one audit of the type described above and of one visit of the type
described above shall be borne by the Seller; provided, that after the
occurrence and during the continuance of an Event of Termination or following an
audit report indicating a material audit deficiency, the expense of any
additional audits and visits as the Purchaser or its assigns shall deem
necessary under the circumstances shall be borne by the Seller; and provided,
further, that (x) the frequency of audits and visits described above at the
expense of the Seller shall not be in addition to the frequency of audits and
visits at the expense of the Seller with respect to the Seller or the Collection
Agent (if the Seller is the Collection Agent or the subcontractor of the
Collection Agent) under either Section 5.02 or 6.06(a) of the RIPA and (y) an
audit of or visit to the Seller or the Collection Agent (if the Seller is the
Collection Agent or the subcontractor of the Collection Agent), as applicable,
under Section 5.02 or 6.06(a) of the RIPA shall be considered an audit of or
visit to the Seller hereunder for the purposes of the frequency of audits and
visits at the expense of the Seller under this Section 5.01.

(j) Further Assurances. (i) The Seller agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale of Receivables under this Agreement, or to enable the
Purchaser or its assignee to exercise and enforce its respective rights and
remedies under this Agreement. Without limiting the foregoing, the Seller will,
upon the request of the Purchaser or its assignee, (A) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable to perfect,
protect or evidence such Transferred Receivables; and (B) deliver to the
Purchaser copies of all Contracts relating to the Transferred Receivables and
all records relating to such Contracts and the Transferred Receivables, whether
in hard copy or in magnetic tape or diskette format (which if in magnetic tape
or diskette format shall be compatible with the Purchaser’s computer equipment).

(ii) The Seller authorizes the Purchaser or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto. Such financing statements
filed against the Seller may describe the property covered thereby in the same
manner specified in Section 5.02 hereof or in any other manner as the Purchaser
or its assignees may reasonably determine is necessary to ensure the perfection
of such security interest, including, without limitation, describing such
property as all assets or all personal property of the Seller whether now owned
or hereafter acquired.

(iii) The Seller shall perform its obligations under the Contracts related to
the Transferred Receivables to the same extent as if the Transferred Receivables
had not been sold.

 

20



--------------------------------------------------------------------------------

(k) Reporting Requirements. The Seller will provide to the Purchaser the
following:

(i) as soon as possible and in any event within two days after the occurrence of
each Event of Termination or Incipient Event of Termination, a statement of the
chief financial officer of the Seller setting forth details of such Event of
Termination or Incipient Event of Termination and the action that the Seller has
taken and proposes to take with respect thereto;

(ii) promptly after the sending or filing thereof, copies of all material
reports that either of Parent or IR Parent sends to any of its securityholders,
and copies of all reports and registration statements that either of Parent or
IR Parent or any subsidiary files with the SEC or any national securities
exchange; provided that reports and registration statements required to be
delivered pursuant to this clause (ii) shall be deemed to have been delivered
when such reports or registration statements are posted on the SEC’s website at
www.sec.gov; provided further that (x) such reports or registration statements
otherwise satisfy the requirements of this clause (ii) and (y) the Seller shall,
if requested by the Purchaser, deliver paper copies of the reports and
registration statements referred to in this clause (ii) to the Purchaser, and
continue to deliver such paper copies until written notice to cease delivering
paper copies is given by the Purchaser;

(iii) promptly after the filing or receiving thereof by the Seller or an
applicable member of the ERISA Group, copies of all reports and notices that the
Seller or any member of the ERISA Group files under ERISA with the Internal
Revenue Service, the PBGC or the U.S. Department of Labor or that the Seller or
any member of the ERISA Group receives from any of the foregoing or from any
Multiemployer Plan) to which the Seller or any member of the ERISA Group is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability from a Multiemployer Plan or
an event or condition of the Plans which could reasonably be expected, in the
aggregate, to result in the imposition of aggregate liability on the Seller
and/or any such member of the ERISA Group in excess of $200,000,000;

(iv) at least 30 days prior to any change in the Seller’s name or the Seller’s
state of formation, a notice setting forth the new name or state of formation
and the effective date thereof;

(v) [intentionally omitted];

(vi) [intentionally omitted]; and

(vii) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of the Seller as the Purchaser
may from time to time reasonably request.

(l) Separate Conduct of Business. The Seller will: (i) maintain separate company
records and books of account from those of the Purchaser and the Originators;

 

21



--------------------------------------------------------------------------------

(ii) conduct its business from an office separate from those of the Originators;
(iii) ensure that all oral and written communications, including without
limitation, letters, invoices, purchase orders, contracts, statements and
applications, will be made solely in its own name; (iv) have stationery and
other business forms separate from those of the Purchaser and the Originators
and a mailing address and a telephone number separate from those of the
Originators; (v) not hold itself out as having agreed to pay, or as being liable
for, the obligations of the Purchaser or the Originators; (vi) not engage in any
transaction with the Purchaser except as contemplated by this Agreement or with
either Originator except as contemplated by the Secondary Purchase Agreement or,
in each case, as permitted by the RIPA; (vii) continuously maintain as official
records the resolutions, agreements and other instruments underlying the
transactions contemplated by this Agreement; and (viii) disclose on its annual
financial statements (A) the effects of the transactions contemplated by this
Agreement in accordance with generally accepted U.S. accounting principles and
(B) that the assets of the Purchaser are not available to pay its creditors.

(m) Secondary Purchase Agreement. The Seller will not amend, waive or modify any
provision of the Secondary Purchase Agreement or waive the occurrence of any
“Event of Termination” under the Secondary Purchase Agreement, without in each
case the prior written consent of the Purchaser and (prior to the RIPA Final
Payment Date) the Program Agent; provided, however, that the Seller may amend
the percentage set forth in the definition of “Discount” in the Secondary
Purchase Agreement in accordance with the provisions of the Secondary Purchase
Agreement without the consent of the Purchaser or the Program Agent; provided,
further, that the Seller shall promptly notify the Purchaser and the Program
Agent of any such amendment. The Seller will perform all of its obligations
under the Secondary Purchase Agreement in all material respects and will enforce
the Secondary Purchase Agreement in accordance with its terms in all material
respects.

(n) Nature of Business. The Seller will not engage in any business other than
the purchase of Receivables, Related Security and Collections from Von Duprin
and the transactions contemplated by this Agreement and the Secondary Purchase
Agreement. The Seller will not create or form any Subsidiary.

(o) Mergers, Etc. The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the other Transaction Documents.

(p) Distributions, Etc. The Seller will not declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any membership interests of the Seller, or return any
capital to its members as such, or purchase, retire, defease, redeem or
otherwise acquire for value or make any payment in respect of any membership
interests of the Seller or any warrants, rights or

 

22



--------------------------------------------------------------------------------

options to acquire any such membership interests, now or hereafter outstanding;
provided, however, that the Seller may declare and pay cash distributions on its
capital to its members so long as (i) no Event of Termination shall then exist
or would occur as a result thereof, (ii) such distributions are in compliance
with all applicable law including the limited liability company law of the state
of Delaware, and (iii) such distributions have been approved by all necessary
and appropriate limited liability company action of the Seller.

(q) Debt. The Seller will not incur any Debt, other than any Debt incurred
pursuant to this Agreement and the Deferred Purchase Price.

(r) Limited Liability Company Agreement. The Seller will not amend its limited
liability company agreement.

SECTION 5.02. Grant of Security Interest. To secure all obligations of the
Seller arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, the Seller hereby assigns and grants to Purchaser a
security interest in all of the Seller’s right, title and interest now or
hereafter existing in, to and under all Receivables which constitute Transferred
Receivables, the Related Security and all Collections with regard thereto. In
the event that (i) the Seller shall repurchase from the Purchaser a Receivable
as required pursuant to Section 2.04(b), (ii) the Seller shall have paid to the
Collection Agent the repurchase price for such Receivable in accordance with
Section 2.04(b) and (iii) the proceeds of such repurchase constituting a deemed
Collection in respect of such Receivable shall have been applied by the
Collection Agent as required by Section 2.04 of the RIPA, then the security
interest in the Seller’s right, title and interest in such Receivable created by
the immediately preceding sentence shall be, and is hereby automatically,
released.

SECTION 5.03. Covenant of the Seller and the Purchaser. (a) The Seller and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by the Seller
to the Purchaser for all purposes other than U.S. federal income tax purposes.
The Seller and the Purchaser shall record each Purchase as a sale or purchase,
as the case may be, on its books and records, and reflect each Purchase in its
financial statements as a sale or purchase, as the case may be.

(b) Notwithstanding anything herein to the contrary, for U.S. federal income tax
purposes, the parties hereto agree to treat the sale of Receivables pursuant to
this Agreement as a loan secured by the Receivables.

(c) The parties hereto acknowledge, that for U.S. federal income tax purposes,
the Purchaser shall be treated as a security collateral device for the benefit
of the Seller and the other Intermediate SPVs and the parties will not treat the
Purchaser as a partnership or as an association or publicly traded partnership
taxable as a corporation.

 

23



--------------------------------------------------------------------------------

SECTION 5.04. Recharacterization. (a) In the event that, contrary to the mutual
intent of the Seller and the Purchaser, any Purchase hereunder is not
characterized as a sale:

(i) The Seller hereby agrees that the Purchaser and its assigns may apply the
Transferred Receivables, the Related Security with respect thereto, and any
Collections and proceeds thereof (collectively, the “Subject Property”), to the
payment when due of all of each other Intermediate SPV’s obligations to the
Purchaser and its assignees under the applicable Purchase Agreement and the
other Transaction Documents (as such term is defined in the RIPA) (all such
obligations being collectively called the “Subject Obligations”).

(ii) The Purchaser and its assigns may proceed to enforce their respective
rights under the foregoing subclause (i) without first pursuing or exhausting
any right or remedy which the Purchaser and/or its assignees may have against
any other Intermediate SPV or any other Person or with respect to any collateral
granted by any other Intermediate SPV or any other Person.

(iii) The obligations of the Seller and the rights of the Purchaser and its
assigns pursuant to this Section 5.04 shall be absolute and unconditional
irrespective of:

(A) any lack of validity or enforceability, as against any other Intermediate
SPV, of the applicable Purchase Agreement or any other Transaction Document (as
such term is defined in the RIPA) to which such Intermediate SPV is a party;

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subject Obligations, or any other amendment or waiver of
or any consent to departure from the applicable Purchase Agreement or any other
Transaction Document (as such term is defined in the RIPA) to which any other
Intermediate SPV is a party including, without limitation, any increase in, or
addition to, the Subject Obligations;

(C) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Subject Obligations;

(D) any manner of application of collateral, or proceeds thereof, to all or any
of the Subject Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Subject Obligations or any other assets of any
other Intermediate SPV;

(E) any change, restructuring or termination of the organizational structure or
existence of any Intermediate SPV; or

(F) the insolvency, bankruptcy or reorganization of any Intermediate SPV, or any
stay or discharge of any of the Subject Obligations in connection therewith.

 

24



--------------------------------------------------------------------------------

(b) The obligations of the Seller and the rights of the Purchaser and its
assigns pursuant to this Section 5.04 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment or performance of any
of the Subject Obligations is rescinded or must otherwise be returned by the
recipient thereof upon the insolvency, bankruptcy or reorganization of any
Intermediate SPV or otherwise, all as though such payment had not been made.

(c) In the event that, contrary to the mutual intent of the Seller and the
Purchaser, any Purchase hereunder is not characterized as a sale, the Seller
shall, effective as of the date hereof, be deemed to have granted and
hypothecated (and the Seller hereby does grant and hypothecate) to the Purchaser
a first priority security interest in and to any and all Receivables, the
Related Security and the proceeds thereof to secure (i) the repayment of all
amounts advanced to the Seller hereunder with accrued interest thereon and
(ii) the payment of the Subject Obligations, and this Agreement shall be deemed
to be a security agreement.

(d) Anything herein to the contrary notwithstanding, the Purchaser and its
assigns shall look solely to the Subject Property for the payment of any Subject
Obligations to be paid by the Seller under this Section 5.04, and the Seller
shall not have any personal liability for a deficiency for or with respect to
any payment of any Subject Obligations to be paid by the Seller hereunder.
Nothing herein contained, however, shall be construed (i) to impair the security
interest granted under this Section 5.04, or (ii) to limit the rights and
remedies of the Purchaser and its assigns to take any action with respect to the
Subject Property available to it hereunder or under applicable law.

ARTICLE VI

ADMINISTRATION AND COLLECTION

SECTION 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Transferred Receivables shall be conducted by such Person (the
“Collection Agent”) so designated hereunder from time to time. Until the RIPA
Final Payment Date, IR Company (or such other person as may be designated from
time to time under the RIPA) is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Collection Agent pursuant to the
terms hereof. Following the RIPA Final Payment Date and so long as a Collection
Agent Default has occurred and is continuing, the Purchaser may designate as
Collection Agent any Person (including itself) to succeed IR Company or any
successor Collection Agent, if such Person shall consent and agree to the terms
hereof. Upon the receipt of notice designating a new Collection Agent, IR
Company agrees that it will terminate its activities as Collection Agent
hereunder in a manner which the Purchaser (or its assignee) believes will
facilitate the transition of the performance of such activities to the new
Collection Agent, and IR Company shall use its best efforts to assist the person
designated as the new Collection Agent to take over the servicing,
administration and collection of the Transferred Receivables, including, without
limitation, providing access to and copies of all computer tapes or disks and
other documents or instruments that evidence or relate to Transferred
Receivables maintained in its capacity as Collection Agent and access to all
employees and officers of IR Company responsible with respect thereto. The
Collection Agent may subcontract with Schlage, or, with the prior written
consent of the Purchaser and its assignees, any other Person for the servicing,
administration or collection of Transferred Receivables. Any such subcontract
shall

 

25



--------------------------------------------------------------------------------

not affect the Collection Agent’s liability for performance of its duties and
obligations pursuant to the terms hereof, and any such subcontract shall
terminate upon designation of a successor Collection Agent.

SECTION 6.02. Duties of Collection Agent. (a) The Collection Agent shall take or
cause to be taken all such actions as may be necessary or advisable to collect
each Transferred Receivable from time to time, all in accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. The Purchaser hereby appoints
the Collection Agent, from time to time designated pursuant to Section 6.01, as
agent to enforce its ownership and other rights in the Transferred Receivables,
the Related Security and the Collections with respect thereto. In performing its
duties as Collection Agent, the Collection Agent shall exercise the same care
and apply the same policies as it would exercise and apply if it owned the
Transferred Receivables and shall act in the best interests of the Purchaser and
its assignees.

(b) On the 15th day of each month (or, if such day is not a Business Day, on the
next succeeding Business Day), the Collection Agent shall prepare and forward to
the Purchaser a Seller Report relating to the Receivables outstanding on the
last day of the immediately preceding month.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, IR Company, while it is the Collection Agent, may,
in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Transferred Receivable as IR Company deems
appropriate to maximize Collections thereof, or otherwise amend or modify other
terms of any Transferred Receivable.

(d) The Seller shall deliver to the Collection Agent, and the Collection Agent
shall hold in trust for the Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Receivables.

(e) The Collection Agent shall as soon as practicable following receipt turn
over to the Seller any cash collections or other cash proceeds received with
respect to Receivables not constituting Transferred Receivables, less, in the
event the Seller is not the Collection Agent, all reasonable and appropriate
out-of-pocket costs and expenses of the Collection Agent of servicing,
collecting and administering the Receivables to the extent not covered by the
Collection Agent Fee received by it.

(f) The Collection Agent also shall perform the other obligations of the
“Collection Agent” set forth in this Agreement with respect to the Transferred
Receivables.

SECTION 6.03. Collection Agent Fee. (a) The Purchaser shall pay to the
Collection Agent, so long as it is acting as the Collection Agent hereunder, a
periodic collection fee (the “Collection Agent Fee”) of 0.75% per annum on the
average daily aggregate Outstanding Balance of the Transferred Receivables,
payable on each Settlement Date or such other day during each calendar month as
the Purchaser and the Collection Agent shall agree.

 

26



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, so long as IR Company is acting (i) as the
Collection Agent hereunder and (ii) as the “Collection Agent” pursuant to the
terms of the RIPA, amounts paid as the “Collection Agent Fee” pursuant to
Section 2.05(a) of the RIPA which are allocable to the Receivables, as such term
is defined in this Agreement, shall reduce, on a dollar-for-dollar basis, but
without duplication, the obligation of the Purchaser to pay the Collection Agent
Fee pursuant to this Section 6.03; provided that such obligation of the
Purchaser shall in no event be reduced below zero.

SECTION 6.04. Certain Rights of the Purchaser. (a) The Purchaser is authorized
at any time when the long term public senior unsecured non-credit-enhanced debt
securities of the Undertaking Party are rated below BB by S&P or below Ba2 by
Moody’s or no such debt rating by S&P or Moody’s is available or an Event of
Termination or Incipient Event of Termination has occurred and is continuing to
(i) at the Seller’s expense, require the Seller to notify each Obligor of
Transferred Receivables of the ownership of Transferred Receivables under this
Agreement and direct that payments be made directly to the Purchaser or its
assigns or designees, and (ii) if the Seller has not so notified and directed
each Obligor within three Business Days of the Purchaser’s request, notify each
Obligor of Transferred Receivables of the ownership of Transferred Receivables
under this Agreement and direct the Obligors of Transferred Receivables that all
payments thereunder be made directly to the Purchaser or its assigns or
designees; provided, however, that prior to the RIPA Final Payment Date, the
Purchaser shall not take any action pursuant to this sentence without the prior
written consent of the Program Agent. The Seller hereby transfers to the
Purchaser (and its assigns and designees) the exclusive ownership and control of
the Lock-Box Accounts maintained by the Seller for the purpose of receiving
Collections.

(b) Upon the occurrence and during the continuance of a Collection Agent
Default:

(i) At the Purchaser’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Transferred Receivables, and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the
Transferred Receivables, and shall make the same available to the Purchaser at a
place selected by the Purchaser or its assignees, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Transferred Receivables in a manner acceptable to the Purchaser
and, promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Purchaser or its
assignees. The Purchaser shall also have the right to make copies of all such
documents, instruments and other records at any time.

(ii) The Seller authorizes the Purchaser to take any and all steps in the
Seller’s name and on behalf of the Seller that are necessary or desirable, in
the determination of the Purchaser, to collect amounts due under the Transferred
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Transferred Receivables
and enforcing the Transferred Receivables and the Related Security and related
Contracts.

 

27



--------------------------------------------------------------------------------

SECTION 6.05. Rights and Remedies. (a) If the Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser may
(but shall not be required to) itself perform, or cause performance of, such
obligation, and, if the Seller fails to so perform, the costs and expenses of
the Purchaser incurred in connection therewith shall be payable by the Seller as
provided in Section 8.01 or Section 9.04 as applicable.

(b) The Seller shall perform (and pursuant to the Secondary Purchase Agreement,
shall cause each Originator to agree to perform) all, of its obligations, if
any, under the Contracts related to the Transferred Receivables to the same
extent as if the Seller had not sold Receivables hereunder and the exercise by
the Purchaser of its rights hereunder shall not relieve the Seller from such
obligations or its obligations with respect to the Transferred Receivables. The
Purchaser shall not have any obligation or liability with respect to any
Transferred Receivables or related Contracts, nor shall the Purchaser be
obligated to perform any of the obligations of the Seller or the Originators
thereunder.

(c) The Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Transferred Receivables.

(d) The Seller hereby grants to the Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Seller all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by the Purchaser (whether or not from
the Seller) in connection with any Transferred Receivable.

SECTION 6.06. Transfer of Records to Purchaser. Each Purchase of Receivables
hereunder shall include the transfer to the Purchaser of all of the Seller’s
right and title to and interest in the records relating to such Receivables and
shall include an irrevocable non-exclusive license to the use of the Seller’s
and the Originators’ computer software systems to access and create such records
(but, in the case of any such license of any portion of any such computer
software system which itself is licensed to the Seller or an Originator from any
Person which is not an Affiliate of the Seller or such Originator, only to the
extent that the grant of such license to the Purchaser does not violate the
license agreement between the Seller or such Originator and such non-Affiliated
Person regarding the use of such portion of such computer software system). Such
license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Transferred Receivables are
either collected in full or become Defaulted Receivables.

The Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of the Seller’s and the Originators’ computer software system to access and
create such records.

 

28



--------------------------------------------------------------------------------

In recognition of the Seller’s need to have access to the records transferred to
the Purchaser hereunder, the Purchaser hereby grants to the Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of the Seller’s business or (if the Seller is the
Collection Agent or the subcontractor of the Collection Agent in such capacity)
in performance of its duties as Collection Agent; provided that (i) the Seller
shall not disrupt or otherwise interfere with the Purchaser’s use of and access
to such records during such license period and (ii) the Seller consents to the
assignment and delivery of the records (including any information contained
therein relating to the Seller or its operations) to any assignees or
transferees of the Purchaser provided they agree to hold such records
confidential.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) The Collection Agent (if other than the Purchaser) (i) shall fail to perform
or observe any term, covenant or agreement under this Agreement (other than as
referred to in clause (ii), (iii) or (iv) of this subsection (a)) and such
failure shall remain unremedied for three Business Days, (ii) shall fail to make
when due any payment or deposit to be made by it under this Agreement,
(iii) shall fail to perform or observe any term, covenant or agreement contained
in Section 6.02(g), or (iv) shall fail to deliver any Seller Report when due and
such failure shall remain unremedied for more than one Business Day; or

(b) The Seller shall fail to make any payment required under Section 2.04(a) or
2.04(b) and such failure shall remain unremedied for two Business Days; or

(c) Any representation or warranty made or deemed made by the Seller, the
Collection Agent or the Undertaking Party (or any of their respective officers)
under or in connection with this Agreement or any other Transaction Document
delivered hereunder or any information or report delivered by the Seller, the
Collection Agent or the Undertaking Party pursuant to this Agreement or any
other Transaction Document delivered hereunder shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; or

(d) The Seller shall (i) fail to perform or observe any other term, covenant or
agreement contained in any of Sections 5.01(n)-(r) on its part to be performed
or observed or (ii) fail to perform or observe any other term, covenant or
agreement in this Agreement on its part to be performed or observed and any such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Seller by the Purchaser or its assignees;
or

(e) The Seller shall fail to pay any principal of or premium or interest on any
of its Debt which is Material Debt when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement

 

29



--------------------------------------------------------------------------------

or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or
any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt of IR Parent or Parent; or

(f) Any Purchase of Receivables hereunder, the Related Security and the
Collections with respect thereto shall for any reason cease to constitute valid
and perfected ownership of such Receivables, Related Security and Collections
free and clear of any Adverse Claim (it being agreed that any failure of any
Underlying Inventory Security Interest to constitute a first priority security
interest in the related inventory shall not, in and of itself, constitute an
Event of Termination under this clause (f)); or

(g) IR Parent, Parent, the Seller or the Collection Agent (if other than the
Purchaser) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against IR Parent, Parent, the Seller or the Collection Agent
(if other than the Purchaser) seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against IR Parent,
Parent, the Seller or the Collection Agent (but not instituted by IR Parent,
Parent, the Seller or the Collection Agent), either such proceeding shall remain
undismissed or unstayed for a period of 60 days, or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or IR
Parent, Parent, the Seller or the Collection Agent (if other than the Purchaser)
shall take any corporate or limited liability company action, as applicable, to
authorize any of the actions set forth above in this subsection (g); or

(h) An Event of Termination shall have occurred under the Initial Purchase
Agreement, the Secondary Purchase Agreement or the RIPA; or

(i) There shall have occurred any event or circumstance which may materially
adversely affect (i) the ability of the Seller, the Collection Agent or the
Undertaking Party to perform its respective obligations under this Agreement or
any other documents required to be delivered by the Seller, the Collection Agent
or the Undertaking Party hereunder, (ii) the legality, validity or
enforceability of this Agreement or any other documents required to be delivered
by the Seller, the Collection Agent or the Undertaking Party hereunder or
(iii) the collectibility of the Receivables taken as a whole; or

 

30



--------------------------------------------------------------------------------

(j) (i) The majority of the outstanding capital stock or other equity interests,
including a majority of the outstanding capital stock or other equity interests
having ordinary voting power in the election of directors, of the Seller shall
cease to be owned, directly or indirectly, by Parent or (ii) Parent shall cease
to have the power, directly or indirectly, to elect a majority of the directors
of the Seller or (iii) all of the outstanding capital stock of Parent shall
cease to be owned, directly or indirectly, by IR Parent; or

(k) The Undertaking shall cease to be in full force and effect, or the
Undertaking Party shall fail to (i) make any payment required by the Undertaking
and such failure shall remain unremedied for three Business Days, or
(ii) perform or observe any other term, covenant or agreement contained in the
Undertaking and any such failure shall remain unremedied for 10 Business Days
after written notice thereof shall have been given to the Seller by the
Purchaser or its assignees; or

(l) The Seller shall become an “Additional Borrower” pursuant to the terms of
the 2008 Credit Agreement or otherwise incur any Debt pursuant to any
Ingersoll-Rand Agreement;

then, and in any such event, the Purchaser or its assignees may, by notice to
the Seller, take either or both of the following actions: (x) declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred) and (y) if such Event of
Termination is a Collection Agent Default (but subject, prior to the RIPA Final
Payment Date, to the designation made under the RIPA), designate another Person
to succeed IR Company as Collection Agent; provided, that, automatically upon
the occurrence of any event (without any requirement for the passage of time or
the giving of notice) described in paragraph (g) of this Section 7.01, the
Facility Termination Date shall occur. Upon any such declaration or designation
or upon such automatic termination, the Purchaser shall have, in addition to the
rights and remedies under this Agreement, all other rights and remedies with
respect to the Receivables provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by the Seller. Without limiting any other rights which
the Purchaser may have hereunder or under applicable law, the Seller hereby
agrees to indemnify the Purchaser and its assigns and transferees and each of
their respective officers, directors, employees and advisors (each, an
“Indemnified Party”) from and against any and all damages, claims, losses,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any Indemnified Party
arising out of or as a result of this Agreement or the purchase of any
Transferred Receivables or in respect of any Transferred Receivable or any
Contract, including, without limitation, arising out of or as a result of:

(i) the characterization in any Seller Report or other statement made by or on
behalf of the Seller of any Transferred Receivable as an Eligible Receivable
which is not an Eligible Receivable as of the date of such Seller Report or
statement;

 

31



--------------------------------------------------------------------------------

(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable or the related Contract to conform
to any such applicable law, rule or regulation;

(iv) the sale by the Seller of any Receivable in violation of applicable laws,
rules or regulations;

(v) the failure to vest in the Purchaser absolute ownership of the Receivables
that are, or that purport to be, the subject of a Purchase under this Agreement
and the Related Security and Collections in respect thereof, free and clear of
any Adverse Claim (it being agreed that this clause (v) is not intended to be an
indemnity for the failure of any Underlying Inventory Security Interest to
constitute a first priority security interest in the related inventory);

(vi) the failure of the Seller to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
that are, or that purport to be, the subject of a Purchase under this Agreement
and the Related Security and Collections in respect thereof, whether at the time
of any Purchase or at any subsequent time;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable that is, or that
purports to be, the subject of a Purchase under this Agreement (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or services related to such Receivable or the furnishing
or failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by the Seller acting as Collection Agent);

(viii) any failure of the Seller, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions hereof or to perform
its duties or obligations under any Contract related to a Transferred
Receivable;

 

32



--------------------------------------------------------------------------------

(ix) any products liability or other claim by an Obligor or other third party
arising out of or in connection with merchandise, insurance or services which
are the subject of any Contract;

(x) the commingling of Collections of Transferred Receivables by the Seller or a
designee of the Seller, as Collection Agent or otherwise, at any time with other
funds of the Seller or an Affiliate of the Seller;

(xi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Purchases or the ownership of Receivables, the Related
Security, or Collections with respect thereto or in respect of any Receivable,
Related Security or Contract;

(xii) any failure of the Seller to comply with its covenants contained in this
Agreement;

(xiii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the initial Collection Agent hereunder;

(xiv) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Transferred Receivable; or

(xv) any Transferred Receivable (in whole or in part) becoming a Diluted
Receivable.

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require the Seller to indemnify any
Person (A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes or franchise taxes
or withholding taxes (in the case of withholding taxes, other than due to
changes in law) incurred by such Person arising out of or as a result of this
Agreement or in respect of any Transferred Receivable or any Contract.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or the Collection Agent
therefrom

 

33



--------------------------------------------------------------------------------

shall be effective unless in a writing signed by the Purchaser (and, in the case
of any amendment, also signed by the Seller; provided, however, that the
signature of the Seller shall not be required for the effectiveness of any
amendment which modifies the representations, warranties, covenants or
responsibilities of the Collection Agent at any time when the Collection Agent
is not the Seller or an Affiliate of the Seller or a successor Collection Agent
is designated by the Purchaser pursuant to Section 6.01), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Purchaser to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

SECTION 9.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

SECTION 9.03. Binding Effect; Assignability. (a) This Agreement shall be binding
upon and inure to the benefit of the Seller, the Purchaser and their respective
successors and assigns; provided, however, that the Seller may not assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the Purchaser. In connection with any sale or assignment by the
Purchaser of all or a portion of the Transferred Receivables, the buyer or
assignee, as the case may be, shall, to the extent of its purchase or
assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by the Seller pursuant to Article
IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06 shall be
continuing and shall survive any termination of this Agreement.

SECTION 9.04. Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Seller agrees to pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Purchaser with
respect thereto and with respect to advising the Purchaser as to its rights and
remedies under this Agreement, and the Seller agrees to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder excluding, however, any costs of enforcement or collection of
Transferred Receivables which are not paid on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor.

 

34



--------------------------------------------------------------------------------

(b) In addition, the Seller agrees to pay any and all stamp or other documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder, and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents or agreements to be delivered hereunder, and the Seller agrees to save
each Indemnified Party harmless from and against any liabilities with respect to
or resulting from any delay in paying or omission to pay such taxes and fees.

SECTION 9.05. No Proceedings. The Seller hereby agrees that it will not
institute against, or join any other Person in instituting against, the
Purchaser any proceeding of the type referred to in Section 7.01(g) so long as
there shall not have elapsed one year plus one day since the later of (i) the
Facility Termination Date and (ii) the date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables.

SECTION 9.06. Confidentiality. Unless otherwise required by applicable law, each
party hereto agrees to maintain the confidentiality of this Agreement in
communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other party hereto, (ii) to IR Parent, Parent and
their respective legal counsel and auditors, if they agree in each case to keep
it confidential, (iii) to such party’s legal counsel and auditors and the
Purchaser’s assignees and their legal counsel and auditors, if they agree in
each case to hold it confidential and (iv) to the extent required by applicable
law or regulation or by any court, regulatory body or agency having jurisdiction
over such party (including any stock exchange on which the capital stock of IR
Parent or Parent is traded); and provided, further, that such party shall have
no obligations of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.

Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of each party hereto) may disclose to
any and all Persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the transaction contemplated by this Agreement and the
other Transaction Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

SECTION 9.07. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY
INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

 

35



--------------------------------------------------------------------------------

SECTION 9.08. Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and the
Seller hereby consents to any such assignments. All such assignees, including
parties to the RIPA in the case of assignment to such parties, shall be third
party beneficiaries of, and shall be entitled to enforce the Purchaser’s rights
and remedies under, this Agreement to the same extent as if they were parties
thereto, except to the extent specifically limited under the terms of their
assignment.

SECTION 9.09. Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
its address specified in Section 9.02. Nothing in this Section 9.09 shall affect
the right of the Purchaser or its assignees to serve legal process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 9.12. Limitation of Owner Trustee Liability. It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, pursuant to the Trust Agreement of the Purchaser, (b) each of
the representations, waivers, undertakings and agreements herein made on the
part of the Purchaser is made and intended not as personal representations,
waivers, undertakings and agreements by Wilmington Trust Company but is made and
intended for the

 

36



--------------------------------------------------------------------------------

purpose of binding only the Purchaser, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any person claiming by, through or under the parties hereto, and
(d) under no circumstances shall Wilmington Trust Company be personally liable
for payment of any indebtedness or expenses of the Purchaser or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Purchaser under this Agreement or any other related
documents.

[Remainder of page intentionally blank]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:     IR SECURITY RECEIVABLES FUNDING LLC       By:   LOGO
[g82739g39c40.jpg]         Name:           Title:        

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

 

PURCHASER:     IR RECEIVABLES FUNDING TRUST       By:   WILMINGTON TRUST
COMPANY, not in its individual capacity but solely as statutory trustee under
the Trust Agreement of IR Receivables Funding Trust       By:   LOGO
[g82739g69j06.jpg]         Name:   Dorri Costello         Title:   Financial
Services Officer      

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

[Group 3 Tertiary Purchase Agreement]



--------------------------------------------------------------------------------

COLLECTION AGENT:     INGERSOLL-RAND COMPANY       By:   LOGO [g82739g37x46.jpg]
        Name:           Title:        

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

[Group 3 Tertiary Purchase Agreement]